UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1792


GLENN MYER,

                   Plaintiff - Appellant,

             v.

URIAH KENNEDY; GENTOX MEDICAL SERVICES; CHRIS SEYMOUR,
individual and official capacities, Regional Manager; MATT RIDDLE, individual
and official capacities, Director of Distributors; I. L. PALENCIA, O.F.C.,
individual and official capacities; TAJWEER BEAUFORT, PFC, individual and
official capacities; MIKE PORTER, SGT, individual and official capacities;
FAIRFAX COUNTY; FAIRFAX COUNTY GOVERNMENT, Sharon Bulova
Governing Fairfax; CELLING BIOSCIENCES,

                   Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00547-AJT-TCB)


Submitted: November 29, 2018                             Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Myer, Appellant Pro Se. Michael Earl Barnsback, O’HAGAN MEYER PLLC,
Alexandria, Virginia, for Appellees Matthew Riddle and Celling Biosciences Uriah
Kennedy, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Glenn Myer seeks to appeal the district court’s order granting Matt Riddle’s and

Celling Biosciences’ motions to dismiss claims in Myer’s amended civil complaint for

failure to state a claim upon which relief can be granted. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).          Because claims against several

defendants remain pending below and the district court did not certify the order for

immediate appeal, the order Myer seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




                                            3